Case: 20-60485     Document: 00515974833         Page: 1     Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 11, 2021
                                  No. 20-60485                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Maswin Sukotjo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A096 274 197


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Maswin Sukotjo, a native and citizen of Indonesia, petitions for review
   of the denial of his February 2020 motion for reconsideration and reopening,
   which the Board of Immigration Appeals (BIA) denied in May 2020. He
   argues only that the BIA abused its discretion by (1) failing to address


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60485      Document: 00515974833          Page: 2    Date Filed: 08/11/2021




                                    No. 20-60485


   equitable tolling arguments that he made exclusively in a July 2019 motion to
   reopen, which the BIA denied in January 2020, and (2) denying the July 2019
   motion.
          Sukotjo’s June 2020 petition for review was timely only with respect
   to the BIA’s May 2020 decision. See 8 U.S.C. § 1252(b)(1). Satisfying the
   deadline for filing a petition for review is mandatory and jurisdictional. Stone
   v. INS, 514 U.S. 386, 405-06 (1995). Since Sukotjo did not raise any equitable
   tolling arguments in the February 2020 motion presently under review, and
   since he did not timely petition for review of the BIA’s January 2020
   decision, we lack jurisdiction to consider his arguments. See Kane v. Holder,
   581 F.3d 231, 237 & n.14 (5th Cir. 2009).
          Sukotjo does not identify any error in the BIA’s denial of his February
   2020 motion for reconsideration and reopening. Accordingly, he has waived
   any argument that the BIA erred in denying that motion by failing to brief it
   adequately. See Sharma v. Holder, 729 F.3d 407, 411 n.1 (5th Cir. 2013).
          The petition for review is DISMISSED IN PART for lack of
   jurisdiction and DENIED IN PART.




                                          2